DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
 

Introductory Remarks
	In response to communications filed on 28 June 2021, claims 11, 13, and 15 are amended per Applicant's request. Claims 1-10, 14, 16, and 19-36 are cancelled. No claims were withdrawn. Claims 37-42 are new. Therefore, as of the communications filed on 28 June 2021, claims 11-13, 15, 17-18, and 37-42 were pending in the application, of which claim 11 is presented in independent form.

The previously raised 103(a) rejection of the pending claims is withdrawn in view of the amendments to the claims via Examiner’s amendment as appears below.



Response to Arguments
Applicant’s arguments filed 28 June 2021 with respect to the rejection of the claims under 35 U.S.C. 103(a) have been fully considered but are moot in view of the amendments made to the claims via Examiner’s amendment as appears below.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Applicant’s representative, Heather Colburn, on 26 July 2021 (see attached “OA.Appendix” documents for further detail).

The application has been amended as follows:

1.-10.  (Canceled)  

11.  (Currently amended)  A computer implemented method performed by one or more computing devices executing a directing process, the method comprising:

allocating, by the directing process, a shared block of memory having a size indicated by the size indicator, the shared block of memory comprising a plurality of memory locations, a different one of the plurality of memory locations corresponding to the location in the original application file from which each of the one or more data blocks of each of the plurality of files was obtained; 
allocating a bit array having a portion corresponding to each of the plurality of memory locations of the shared block of memory;
for each of the plurality of files, the directing process (a) storing each particular one of the one or more data blocks in a particular one of the plurality of memory locations that corresponds to the location in the original application file from which the particular data block was obtained, and (b) modifying the portion of the bit array corresponding to the particular memory location to indicate that the particular memory location is storing the particular data block; 
before the shared block of memory comprises the entire original application file, the directing process initiating execution of a reconstructed application file comprising data stored by the shared block of memory to thereby at least partially implement an application, the shared block of memory being accessible by both the application and the directing process; 
storing, by the application, a sentinel object in the shared block of memory;
checking, by the application, the bit array for a requested data block;
obtaining, by the application, the requested data block when the bit array indicates the requested data block is stored in the shared block of memory;
sending, by the application, a request for the requested data block to the directing process when the bit array indicates the requested data block is not stored in the shared block of memory; [[and]]
waiting, by the application, for the requested data block to be stored in the shared block of memory by the directing process when the bit array indicates the requested data block is not stored in the shared block of memory; and 
determining, by the directing process, that the application has terminated execution based on the sentinel object.  

12.  (Currently amended)  The computer implemented method of claim 11, wherein the reconstructed application file is executed after the one or more data blocks of the first file are stored in the shared block of memory, and before the one or more data blocks of others of the plurality of files are stored in the shared block of memory. 

13.  (Currently amended)  The computer implemented method of claim 11, wherein the reconstructed application file is executed by a virtual runtime engine, and the computer implemented method further comprises:  
for each of the plurality of files, sending, by the directing process a notification to the virtual runtime engine after storing the one or more data blocks of the file in the shared block of memory.

14.  (Canceled)  

15.  (Previously presented)  The computer implemented method of claim 11, wherein the application is a virtual application.  

16.  (Canceled)  

17.  (Currently amended)  The computer implemented method of claim 11, wherein each of the plurality of files further comprises a signature, and the method further comprises:  
for each of the plurality of files, determining whether the signature of the file is valid before storing the one or more data blocks of the file in the shared block of memory and storing the one or more data blocks of the file in the shared block of memory only if the signature is determined to be valid.

18.  (Currently amended)  The computer implemented method of claim 11 wherein each of the plurality of files further comprises a version stamp, and the method further comprises:  
for each of the plurality of files, determining whether the version stamp identifies a version compatible with a runtime engine before storing the one or more data blocks of the file in the shared block of memory, and storing the one or more data blocks of the file in the shared block of memory only if the version identified by the version stamp is determined to be compatible with the runtime engine.

19.-37.  (Canceled)  

38.  (Currently amended)  The computer implemented method of claim 11, wherein the sentinel object is a named kernel object.  

39.  (Currently amended)  The computer implemented method of claim 11, wherein the sentinel object is a named mutex.  

40.  (Currently amended)  The computer implemented method of claim 11, wherein the directing process polls for the sentinel object and determines that the application has terminated execution when the sentinel object is not found by the polling.

41.  (Currently amended)  The computer implemented method of claim 11 wherein 
the directing process 

42.  (Previously presented)  The computer implemented method of claim 41, further comprising: 
providing, by the directing process, the session identifier to the application.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record appear to teach, suggest, or otherwise render obvious the combination of the claim limitations as amended, in particular the limitations of “the shared block of memory being accessible by both the application and the directing process; storing, by the application, a sentinel object in the shared block of memory; ... and determining, by the directing process, that the application has terminated execution based on the sentinel object” within the context of “initiating execution of a reconstructed application file comprising data stored by the shared block of memory to thereby at least partially implement an application [before the shared block of memory comprises the entire original application file]”.
The dependent claims are allowable for at least by virtue of their dependency on independent claim 11.

An updated search was performed, and relevant references found included:
Larimore et al. (US Patent No. 8,626,806 B2) at Claim 1, was directed to the same field of application (“instructing the virtual runtime engine separate from the directing process to execute a virtual application file to thereby initiate execution of a virtual application at least partially implemented by the virtual application file, the virtual application executing on an operating system that maintains a reference count indicating how many objects have references to the name kernel object, wherein when the virtual application begins executing, a first thread begins executing, a sentinel object that is a named kernel object is created, and the first thread has a reference to the sentinel object; allocating a block of shared memory, the virtual runtime engine being configured to access the identified block of shared memory; pausing execution of the virtual application by storing in the block of shared memory an indication that execution of the virtual application is to be paused, the virtual runtime engine being configured to read the indication that execution of the virtual application is to be paused and after the reading thereof, prevent the virtual application from accessing the virtual application file; resuming execution of the virtual application by storing in the block of shared memory an indication that execution of the virtual application is to be resumed, the virtual runtime engine being configured to read the indication that execution of the virtual application is to be resumed and after the reading thereof, allow the virtual application to access the virtual application file; and detecting execution of the virtual application has terminated, the detecting comprising detecting the sentinel object has a reference count equal to zero”).
However, Larimore et al. include one or more of the same named inventors in the present application, in addition to the same assignee (Code Systems Corporation). Therefore, due to prior art exceptions concerning shared inventors and assignees, Larimore et al. does not qualify as prior art in the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
30 July 2021